DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairchild (US 2012/0016160).
	Regarding Claim 1, Fairchild discloses a process for preparing a magnesium formate-based porous metal-organic framework ([0001]). This reads on Claim 1, in which process for preparing a magnesium formate-based MOF is disclosed. Further, Fairchild discloses addition of magnesium or magnesium oxide to formic acid, stirring of the reaction mixture at least 75° C, and isolation of the solid from the resulting suspension by filtration. ([0009]-[0011]). This reads on, and, in the case of the claimed temperature ranges, overlaps with and makes obvious, Claim 1, in which (a) combining magnesium or magnesium oxide with formic acid; (b) heating the reaction mixture of step (a) at a temperature of between 70C and 200C; and (d) heating the reaction mixture of step (c) at a temperature of between 70C and 200C is disclosed. Further, Fairchild discloses that the filtration of the MOF product is preferably carried out in the presence of a solvent ([0021]), and the instant specification cites that formic acid is used as a solvent in the art (Page 2, lines 1-3). This reads on Claim 1, in which (c) combining formic acid with the reaction mixture of step (b) is disclosed.
Regarding Claim 2, the prior art makes obvious the limitations of their dependent claims as shown above.  Further, Fairchild discloses addition of magnesium or magnesium oxide to formic acid ([0009]).

Regarding Claim 7, the prior art makes obvious the limitations of their dependent claims as shown above.  Further, Fairchild discloses that step (b) to be performed for at least 1 hour ([0018]). 
Regarding Claim 8, the prior art makes obvious the limitations of their dependent claims as shown above.  Further, Fairchild discloses in an embodiment that the filtration step in which solvent (formic acid) is added is performed for 16 hours (Example 1).
Regarding Claim 9, the prior art makes obvious the limitations of their dependent claims as shown above.  Further, Fairchild discloses that the reactants are stirred ([0010]).
Regarding Claim 10, the prior art makes obvious the limitations of their dependent claims as shown above.  Further, Fairchild is silent regarding the length of steps (a) and (c), the instant specification cites that the length of time of mixing is not particularly limited and can be manipulated to achieve a desired result of the reactants being fully combined (Page 3, lines 14-20). Absent showings of unexpected results, criticality, or non-obviousness, this limitation is seen by the Examiner to be a result of routine optimization, and it would be obvious to one of ordinary skill in the art to experiment with the mixing rate in order to achieve the desired mixing quality. See MPEP 2144.05 (II).
Regarding Claims 11 & 12, the prior art makes obvious the limitations of their dependent claims as shown above.  Further, Fairchild is silent regarding steps (a) and/or (c) being 
Regarding Claims 12-14, the prior art makes obvious the limitations of their dependent claims as shown above. Further, while Fairchild does not disclose that the process is performed continuously or on an extruder, the instant specification discloses that continuous extrusion processes for production of MOFs are known in the art, and provide advantages such as allowing high yields of MOFs to be produced in large quantities. Therefore, since Fairchild discloses a method for production of MOFs, one of ordinary skill in the art would find it obvious to perform the process disclosed by Fairchild using a continuous extrusion process in order to allow for high yields of MOFs to be produced in large quantities.
	Regarding Claim 15, the prior art makes obvious the limitations of their dependent claims as shown above.  Further, while Fairchild is silent regarding the repetition of steps (c) and (d) up to 5 times, the instant specification cites that yield and surface area of the resulting MOF can ve further improved when steps (c) and (d) are repeated. Absent showings of unexpected results, criticality, or non-obviousness, this limitation is seen by the Examiner to be a result of routine optimization, and it would be obvious to one of ordinary skill in the art to experiment with the repetition of steps (c) and (d) in order to achieve the desired mixing quality. See MPEP 2144.05 (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738 

/SALLY A MERKLING/            SPE, Art Unit 1738